Citation Nr: 1527076	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  12-13 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating (evaluation) in excess of 10 percent for service-connected traumatic arthritis, status post meniscectomy and anterior cruciate ligament (ACL) repair, left knee (left knee disability).

2.  Entitlement to an increased rating (evaluation) in excess of 10 percent for service-connected traumatic arthritis, status post meniscectomy and anterior cruciate ligament (ACL) repair, right knee (right knee disability).

3.  Entitlement to an increased rating (evaluation) in excess of 10 percent for service-connected degenerative disc disease at L5-S1 of the lumbar spine (lumbar spine disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from March 1983 to March 2003.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In May 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of the hearing is of record. 

The issue of entitlement to an increased rating in excess of 10 percent for the lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On May 4, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeals is requested regarding the issues of entitlement to increased ratings in excess of 10 percent for the left knee disability.

2.  On May 4, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeals is requested regarding the issues of entitlement to increased ratings in excess of 10 percent for the right knee disability.


CONCLUSIONS OF LAW

1.  Regarding the issue of entitlement to an increased rating in excess of 10 percent for the service-connected left knee disability, the criteria for withdrawal of an appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. 
§ 20.204 (2014).

2.  Regarding the issue of entitlement to an increased rating in excess of 10 percent for the service-connected right knee disability, the criteria for withdrawal of an appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. 
§ 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal Analysis for Increased Rating Appeals for Knee Disabilities

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

At the May 2015 Board hearing, the Veteran stated that he wanted to withdraw the increased rating appeals for ratings in excess of 10 percent for the left and right knee disabilities.  The Veteran also submitted several written statements requesting to withdraw the appeals for the issues of increased ratings for the left and right knee disabilities.  See, e.g., May 2015 VA Form 21-4138.  As the Veteran has withdrawn the appeals, there remain no allegations of errors of fact or law for appellate consideration with respect to those issues.  Accordingly, the Board does not have jurisdiction to further review the increased rating appeals for the right and left knee disabilities, and they must be dismissed.


ORDER

The appeal for an increased rating in excess of 10 percent for the service-connected left knee disability is dismissed.

The appeal for an increased rating in excess of 10 percent for the service-connected right knee disability is dismissed.


REMAND

Increased Rating for Lumbar Spine Disability

The issue of an increased rating for the service-connected lumbar spine disability is remanded for updated VA treatment records and another VA medical examination to assess the current symptoms and functional impairment associated with the service-connected lumbar spine disability.  At the Board hearing in May 2015, the Veteran testified that, in the past two years, he had experienced decreased range of motion, more pain and warmth in the lower spine, increased difficulty lifting objects and going up and down stairs, and has had to take more time off from his job at the postal service due to the lumbar spine disability.  The last VA medical examination was provided in November 2009 (i.e., approximately six years ago), and the most recent VA treatment records are dated in July 2011 (i.e., approximately four years ago).  Because there is some evidence to suggest that the lumbar spine disability may have worsened since the last VA medical examination, and the evidence of record is insufficient to decide the increased rating appeal, the Board finds that a remand is warranted to secure updated VA treatment records, and to provide a contemporaneous VA medical examination to assess the current nature and extent of symptomatology and functional impairment associated with the lumbar spine disability.


Accordingly, the issue of an increased rating in excess of 10 percent for the lumbar spine disability is REMANDED for the following actions:

1.   Obtain any records pertaining to treatment from July 2011 to the present at the Orlando VA Medical Center and the Lake Nona Campus Community Based Outpatient Clinic in Orlando, Florida, and associate them with the record.  Any and all negative responses should be properly documented in the record, and the procedures outlined in 38 C.F.R. § 3.159(e) should be followed.

2.  Schedule appropriate VA examination to assist in determining the nature and severity of service-connected lumbar spine disability.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  

Based on review of the appropriate records, the examiner should identify what symptoms and functional impairment that the Veteran has manifested since the November 2009 VA medical examination that are attributable to the service-connected lumbar spine disability.

The examiner should conduct range of motion testing (expressed in degrees, with and without pain).  The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point (i.e., the degree) at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

The examiner should comment on the existence and frequency of any incapacitating episodes (i.e., a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician) and on any neurological impairment due to the lumbar spine disability.  A rationale for any opinion expressed should be provided.

3.  Thereafter, the remanded issue of an increased rating in excess of 10 percent for the service-connected lumbar spine disability should be readjudicated.  If any benefits sought on appeal remains denied, the Veteran and the representative should be provided with a supplemental statement of the case.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that 

are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


